MEMORANDUM **
Dennis J. Sittman appeals from the district court’s judgment revoking a previous term of supervised release and imposing a term of imprisonment and a new term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sittman contends that the district court proeedurally erred by failing to explain its reasons for imposing another term of supervised release and contends that the new term of supervised release is substantively unreasonable. The record reflects that the district court did not proeedurally err, and the sentence is not substantively unreasonable in light of the totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 49-51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc); United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.